DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arthur Smith (56,877) on 08/13/2021.

Amendments to the Claims:
The following claims listing replaces all previous claims listings and versions thereof in this application.

1.  (Currently Amended)  An X-ray phase image capturing system comprising:
an X-ray source;
a plurality of gratings including a first grating to be irradiated with X-rays from the X-ray source and a second grating to be irradiated with the X-rays transmitted through the first grating;
a detector configured to detect the X-rays emitted from the X-ray source;
a moving mechanism configured to move at least one of the plurality of gratings;
an image processing unit configured to generate a phase-contrast image from an X-ray image set including a plurality of X-ray images detected by the detector,
wherein the image processing unit is configured to:
extract, from a plurality of X-ray image sets acquired by performing fringe scanning multiple times 
generate the phase-contrast image based on the plurality of feature quantities extracted.
2.  (Cancelled)

3.  (Cancelled)


wherein the image processing unit is configured to:
acquire, as a plurality of first feature quantities, the plurality of feature quantities from a plurality of X-ray image sets acquired by performing fringe scanning a plurality of times in the time range without arranging a subject;
acquire, as a plurality of second feature quantities, the plurality of feature quantities from a plurality of X-ray image sets acquired by performing fringe scanning a plurality of times in the time range while arranging a subject; and
generate the phase-contrast image using at least one of the plurality of first feature quantities and at least one of the plurality of second feature quantities.

5.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 4,
wherein the image processing unit is configured to acquire one piece of feature quantity data from the plurality of first feature quantities and generate the phase-contrast image using the one piece of feature quantity data and the plurality of second feature quantities.

6.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 5,
wherein the image processing unit is configured to acquire the feature quantity data by adding or averaging the plurality of first feature quantities.

7.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 5,
wherein the image processing unit is configured to generate the phase-contrast image based on each of the plurality of second feature quantities and the feature quantity data.

8.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 5
wherein the image processing unit is configured to add or average the phase-contrast images generated based on each of the plurality of second feature quantities and the feature quantity data.

9.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 1,
wherein the image processing unit is configured to perform extraction and calibration processing of the feature quantities from the X-ray image set in fringe scanning and acquisition of the X-ray image set in subsequent fringe scanning in parallel.

10.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 9,

wherein the image processing unit is configured to perform, as the calibration processing, unwrap processing for continuing phase discontinuous points caused by phase reflection on the phase differential image.

11.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 9,
wherein the image processing unit is configured to perform, as the calibration processing, a brightness calibration for calibrating a change in the X-ray image detected by the detector including at least a change in a dose of the X-rays irradiated from the X-ray source.
12.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 1, further comprising:
a control unit configured to control a grating movement in the moving mechanism,
wherein the control unit is configured to determine a time for performing fringe scanning based on a period of the grating moved by the moving mechanism.

13.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 12,
wherein the control unit is configured to acquire a moving speed of a focal point of the X-ray source based on a position of a position reference portion reflected in each of X-ray images and determine a time of performing the fringe scanning based on the moving speed of the acquired focal point of the X-ray source.

14.  (Currently Amended)  The X-ray phase image capturing system as recited in claim 1, further comprising:
a rotating mechanism configured to relatively rotate an imaging system composed of an X-ray source, a detector, and a plurality of gratings and a subject, 
wherein the image processing unit is configured to generate a three-dimensional phase-contrast image from a plurality of phase-contrast images captured at a plurality of rotation angles while relatively rotating a subject and the imaging system.

15.  (Original)  The X-ray phase image capturing system as recited in claim 1,
wherein the plurality of gratings further includes a third grating arranged between the X-ray source and the first grating.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a grating moving mechanism”. The word “mechanism” is a generic placeholder which invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a stepping motor or a piezo actuator as described in para. [0040]. Therefore, the limitation is being interpreted as requirement is a stepping motor or a piezo actuator or its equivalent. 
Claim 1 recites “an image processing unit”. The word “unit” is a generic placeholder which invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a CPU or an FPGA as described in para. [0037]. Therefore, the limitation is being interpreted as requirement is a CPU or FPGA actuator or its equivalent. 
Claim 12 recites “a control unit”. The word “unit” is a generic placeholder which invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a CPU as described in para. [0038]. Therefore, the limitation is being interpreted as requirement is a CPU or its equivalent.
Claim 14 recites “a rotating mechanism”. The word “mechanism” is a generic placeholder which invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a motor as described in para. [0125]. Therefore, the limitation is being interpreted as requirement is a motor or its equivalent. 


Allowable Subject Matter
Claims 1, 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Ning et al. disclose in a first embodiment: a plurality of gratings including a first grating (fig.1B item 106) to be irradiated with X-rays (fig.1B item 102 emit X-ray that go through Object O) from the X-ray source (fig.1B item 102) and a second grating (fig.1B item 108) to be irradiated with the X-rays from the first grating; a detector (fig.1B item 110) configured to detect the X-rays emitted from the X-ray source; a grating moving mechanism (fig.1B item 116) configured to move at least one of the plurality of gratings; an image processing unit (fig.1B item 118) configured to generate a phase-contrast image from an X-ray image set including a plurality of X-ray images detected by the detector (para. [0020]), generate the phase-contrast image based on the plurality of feature quantities extracted (para. [0020]). In the first embodiment, Ning et al. are silent about: extract a plurality of feature quantities including at least one of an amplitude, average pixel value intensity, and a phase from a plurality of X-ray images sets acquired by performing fringe scanning a plurality of times in a short time.
In a further embodiment, Ning et al. disclose: extract a plurality of feature quantities including at least one of an amplitude, average pixel value intensity, and a phase from a plurality of X-ray images sets acquired by performing fringe scanning a plurality of times in a short time (para. [0052] faster scanning) motivated by the benefits for very low exposure (Ning et al. para. [0052]).
The prior arts fail to teach, disclose, suggest or make obvious: extract, from a plurality of X-ray image sets acquired by performing fringe scanning multiple times within a time range in which an imaging condition change due to heat between the plurality of X-ray images does not substantially occur.
Claims 4-15 are allowed on the same basis as independent claim 1 for dependency reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884